Citation Nr: 0327642	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent 
for degenerative disc disease of the lumbar spine with T12 
compression fracture.

2.  Entitlement to an evaluation in excess of 30 percent 
for gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On July 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The Board intends to consider the 
following legal authorities that were not 
considered by the agency of original 
jurisdiction:  final Veterans Claims 
Assistance Act of 2000 regulations, 66 
Fed. Reg. 45,620 (2001); and the 
regulatory change to 38 C.F.R. § 4.112 
effective July 2, 2001, 66 Fed. Reg. 
29486 - 29489 (2001).  Please send a Rule 
of Practice 903(c) 60-day notice letter 
to the veteran and to the representative, 
if any, enclosing a copy of these legal 
authorities.

2.  Thereafter, make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded the following 
examinations:  an orthopedic examination; 
a neurological examination; and a 
gastroenterological examination.  Send 
the claims folders to the examiners for 
review.
a.  The purpose of the orthopedic 
and neurological examinations is to 
obtain medical evidence regarding 
the current nature and extent of 
impairment from the veteran's 
degenerative disc disease of the 
lumbar spine with T12 compression 
fracture.  All indicated tests and 
studies, including X-rays and range 
of motion studies in degrees, should 
be conducted.  Send the claims 
folders to the examiners for review.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  Any vertebral 
deformity due to the fracture at T12 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain or to 
attacks of disc disease.  The 
specific functional impairment 
should be identified, and the 
examiners should be requested to 
assess the effects of any pain.  The 
physicians should also express their 
opinions concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  If this is 
not feasible, the physicians should 
so state.  
The examiners should also 
specifically indicate whether there 
is cord involvement associated with 
the veteran's T12 compression 
fracture, and whether the veteran is 
bedridden or requires long leg 
braces on account of his T12 
compression fracture.

b.  The purpose of the 
gastroenterological examination is 
to obtain medical evidence regarding 
the current nature and extent of 
impairment from the veteran's 
gastrointestinal disability.  All 
indicated tests and studies should 
be conducted.  Send the claims 
folders to the examiner for review.  
The examiner should specifically 
address whether the veteran has 
anemia or weight loss.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





